Citation Nr: 1208211	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for urethritis.  

2.  Entitlement to service connection for sleep apnea, to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from June 1998 to July 1998, from February 2000 to October 2000, and from August 2004 to January 2006.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas.  Subsequent to the above action, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO in October 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On October 21, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for urethritis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for urethritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In October 2011, while presenting testimony before the undersigned, the appellant submitted notice to VA that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for urethritis.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

Entitlement to service connection for urethritis is dismissed.


REMAND

The remaining issue on appeal is whether service connection may be granted for sleep apnea, to include obstructive sleep apnea.  The RO has denied the appellant's request and he has appealed to the Board.  Upon the Board's initial review of the claim, the Board concludes that, unfortunately, the claim must be returned to the RO/AMC so that additional development of the claim may be accomplished.

First, the Board notes that the record insinuates that the Veteran has received disability benefits from the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the record is unclear as to what "disability" benefits he is receiving from SSA, to include whether he is receiving benefits for sleep apnea.  There is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the Veteran with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Additionally, it appears that there may be relevant records of VA treatment that have not been obtained and associated with the claims file which may be relevant to the appellant's claim.  That is, the record suggests that the appellant has received treatment from VA facilities located at Waco, Cedar Park, Austin, Marlin, and Temple.  Since VA has a duty to assist the appellant in the development of his claim, the Board believes that the claim should be remanded so that these records may be identified, obtained, and included in the claims file for review.  That is, VA's duty to assist the appellant in the development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103(A)(b) (West 2002 & Supp. 2011).  In accordance with these provisions, the Board finds that a remand of this case also is warranted so the RO/AMC can ensure that all available VA treatment records are obtained.  See 38 C.F.R. § 3.159(c) (2011); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  

Finally, when the appellant originally was examined in order to determine whether he was suffering from sleep apnea, the VA medical examiner, in March 2007, wrote the following:

He describes sleep disorder that maybe more related to psychological.  He does have history of weight gain and a stage IV pharynx, which could lead to a sleep disorder and upper airway resistance syndrome.  It would be likely he [will] develop sleep apnea in the future and it would be service connected since the upper airway syndrome may be prodrome for sleep apnea.  

Since that time, the appellant was diagnosed as suffering from sleep apnea and/or obstructive sleep apnea.  However, a medical examiner has not been tasked to review the appellant's complete medical record, along with examining the appellant, and offer an opinion as to whether the current sleep disorder is related to or began in or was caused by his military service.  Also, a medical examiner has not provided an opinion as to whether there is any type of relationship, including aggravation of a nonservice-connected disability, between the appellant's service-connected psychiatric disorder and his sleep apnea.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance and upon first blush, it appears to the Board that the medical evidence now contained in the claims file is stale and does not take into account treatment the appellant may have received for his sleep apnea.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because there is a lack of clarity, it is the determination of the Board that this issue should be returned to RO/AMC so that another examination of the appellant may occur.  Such an action will ensure that the VA has met its duty to assist the appellant with the prosecution of the his claim and it will ensure that the Board has an accurate assessment of the appellant's sleep apnea with respect to his claim for service connection.

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence. 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC should ensure that the appellant is notified as to how he can prevail on his claim based on a claim for secondary service connection and for aggravation.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2006 for his sleep apnea, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The RO/AMC should associate with the claims folder all of the appellant's VA medical records dating from January 20, 2006, to the present, that may be located at the VA facilities located at Waco, Temple, Cedar Park, Marlin, and Austin, Texas.  The RO/AMC must ensure that it has made copies of all of the appellant's CAPRI records and any records that may be found in Virtual VA regardless of the volume of records.  If there are no such records, this should be documented in the claims folder.  All documents received should be included in the claims folder for review.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011). 

3.  The AMC/RO should request all documents pertaining to any award of benefits from the Social Security Administration, and specifically request a copy of any decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records he may have in his possession.  38 C.F.R. § 3.159(e) (2011).

4.  Only after all of the service member's medical records have been obtained and the SSA records have been included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from sleep apnea.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA and VA paper records. 

The appropriate examiner should express an opinion as to whether the appellant now suffers from sleep apnea.  If he does, the examiner should also opine as to whether the found disorder is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, any incidents therein, or to another disability.  The examiner should further opine as to whether the found disability is at least as likely as not related or secondary to or aggravated by the appellant's service-connected psychiatric disorder or some other service-connected disorder.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's sleep apnea cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed sleep apnea is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss the suppositions provided by the VA doctor in the VA examination accomplished in March 2007 concerning the etiology of any sleep disorder diagnosed after that examination.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the RO/AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claim.  The appellant is advised that failure to cooperate by reporting for the examination may result in the denial of the claim. 38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


